NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             LAWRENCE MENDEZ, JR.,
                Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5116
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:11-cv-00160-CFL, Judge Charles F.
Lettow.
               ______________________

               Decided: January 8, 2015
                ______________________

   LAWRENCE MENDEZ, JR., Oceanside, California, pro se.

    MATTHEW F. SCARLATO, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were STUART F. DELERY,
Principal Assistant Attorney General, ROBERT E.
KIRSCHMAN, JR., Director, and DEBORAH A. BYNUM, Assis-
tant Director.
2                                             MENDEZ   v. US



                 ______________________

    Before PROST, Chief Judge, O’MALLEY, and TARANTO,
                      Circuit Judges.
PER CURIAM.
    Lawrence Mendez, Jr., a former Marine Corps officer,
appeals a decision of the United States Court of Federal
Claims (“CFC”) denying his motion for relief under Rule
60(b)(6) of the Rules of the United States Court of Federal
Claims (“RCFC”). See Mendez v. United States, No. 11–
160C, 2014 U.S. Claims LEXIS 592 (June 18, 2014)
(“Claims Decision”). Because the Court of Federal Claims
did not abuse its discretion, we affirm.
                      BACKGROUND
    On March 14, 2011, Mendez filed a complaint in the
CFC, alleging that the preparation and review of his
Marine Corp fitness report violated a Marine Corps
regulation, Order P1610.7F. If the report had been cor-
rectly processed, Mendez contended that he would not
have been denied promotion twice, or involuntarily re-
moved from the Marine Corps. Mendez and the United
States filed cross-motions for judgment on the adminis-
trative record.
    Upon review of these motions, the CFC granted judg-
ment on the merits in favor of the United States on all but
one issue. Mendez v. United States, 103 Fed. Cl. 374,
382–85 (2012). It determined that the report had been
properly prepared and reviewed, but that the person
conducting the second review of the fitness report had not
resolved all factual discrepancies as required by regula-
tion. Specifically, the CFC found that the reviewer had
not reconciled conflicting reports regarding Mendez’s
decision as a commanding officer to allow one of his
subordinates to return home to care for his wife after a
surgery. Id. at 382. In light of this failure, the CFC
MENDEZ   v. US                                             3



remanded the case to the Board for Correction of Naval
Records (“the Board”), so that the inconsistencies could be
properly addressed.
    On remand, Mendez’s fitness report was amended to
remove any reference to the surgical care incident. The
Board, however, still concluded that the fitness report was
adverse, because there were several other issues regard-
ing his conduct as an officer, including his lack of military
occupational specialty knowledge, his inability to lead, his
failure to accept responsibility, and his inappropriate
behavior toward senior officers. Therefore, the Board
found that it was unlikely Mendez would have been
promoted. Accordingly, the Board determined that there
was no reason to set aside Mendez’s discharge.
    Mendez appealed this decision to the CFC, and the
court concluded that the Board’s decision to modify, but
not expunge, the fitness report was not arbitrary or
capricious, or unsupported by substantial evidence.
Mendez v. United States, 108 Fed. Cl. 350, 356 (2012). In
light of this decision, the CFC entered judgment in favor
of the Government on December 20, 2012. Mendez then
appealed this decision to this court, which upheld the
CFC’s determination. Following an unsuccessful attempt
to have the case reheard by this court, Mendez filed a
petition for writ of certiorari to United States Supreme
Court, which was denied on February 24, 2014. Mendez v.
United States, 134 S. Ct. 1281 (2014).
    On March 26, 2014, Mendez filed a motion to recon-
sider in the CFC, requesting that the CFC reevaluate its
prior decision denying his claims for improper discharge
from the Marine Corps. Because the motion was filed
well after the 28 day deadline to file a RCFC 59(a) motion
to reconsider, the CFC treated Mendez’s motion as a
motion for relief from judgment under RCFC 60(b).
Additionally, since Mendez filed his motion more than a
year after judgment and failed to allege any grounds
4                                                MENDEZ   v. US



which could support a motion under Rule 60(b)(2)-(5), the
CFC determined that his motion could only be considered
under Rule 60(b)(6). The court then found, that Mendez
failed to demonstrate the type of extraordinary circum-
stances necessary to justify relief under Rule 60(b)(6).
Accordingly, the CFC denied Mendez’s motion.
    Mendez timely appealed the CFC’s decision to this
court.   We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
                         DISCUSSION
    We review the CFC’s decision on a Rule 60(b) motion
for abuse of discretion. Perry v. United States, 558 F.
App’x 1004, 1006 (Fed. Cir. 2014); Brickwood Contractors,
Inc. v. United States, 288 F.3d 1371, 1376 (Fed. Cir.
2002). “An abuse of discretion exists when, inter alia, the
lower court’s decision was based on an erroneous conclu-
sion of law or on a clearly erroneous finding of fact.”
Crews v. United States, 424 F. App’x 937, 941 (Fed. Cir.
2011) (quoting Matos by Rivera v. Sec’y of Dep’t of Health
& Human Servs., 35 F.3d 1549, 1552 (Fed. Cir. 1994)).
     Under RCFC 60(b)(6), the CFC “may relieve a party . .
. from a final judgment, order, or proceeding for . . . any . .
. reason that justifies relief.” This provision is only avail-
able in extraordinary circumstances, however.             See
Liljeberg v. Health Servs. Acquistion Corp., 486 U.S. 847,
864 (1988); see also Infiniti Info. Solutions, LLC v. United
States, 93 Fed. Cl. 699, 704 (2010) (citing Fiskars, Inc. v.
Hunt Mfg. Co., 279 F.3d 1378, 1382 (Fed. Cir. 2002)).
Such extraordinary circumstances exist if a person can
demonstrate that he was not at fault for his predicament.
See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.
P’ship, 507 U.S 380, 393 (1993) (“To justify relief under
[Rule 60(b)(6)], a party must show ‘extraordinary circum-
stances’ suggesting that the party is faultless in the
delay.”); Ackermann v. United States, 340 U.S. 193, 195–
MENDEZ   v. US                                             5



197 (1950); Klapprott v. United States, 335 U.S. 601, 604–
609 (1949).
    Mendez argues that the CFC erred because it denied
his motion as untimely, even though Rule 60(b)(6) has no
specific time limitations, and incorrectly determined that
his claims do not demonstrate “extraordinary circum-
stances” that warrant relief from judgment. 1
    The CFC did not abuse its discretion in denying Men-
dez’s motion. Mendez is correct that Rule 60(b)(6) has no
specific time limit, but the CFC did not rest its decision on
a finding that Mendez had failed to file his motion within
a proscribed time. While the CFC discussed how Rule
60(b)(1)–(3) are subject to a one-year limitation period, it
explicitly stated that a Rule 60(b)(6) motion is not subject
to such strict time constraints, but must only be made
within a reasonable time. Claims Decision, 2014 U.S.
Claims LEXIS 592, at *12. Rather, the CFC denied
Mendez’s motion because he failed to satisfy the “extraor-
dinary circumstances” requirement of Rule 60(b)(6). In
denying his motion, the CFC correctly explained that
Mendez could have filed his motion at any time after the
judgment and was, thus, not faultless for his current
situation.    The CFC also noted—properly—that the
arguments Mendez raised in his motion for reconsidera-
tion were all arguments that he could have raised in his
original case before the CFC. Absent any evidence that
he was prevented from raising these issues earlier, the
CFC correctly determined that Mendez had failed to
present extraordinary circumstances that warranted
relief.




    1   Mendez does not contest the CFC’s decision to
treat his untimely RCFC 59 motion as a RCFC 60(b)
motion.
6                                        MENDEZ   v. US



                    CONCLUSION
    Accordingly, the CFC’s order denying Mendez’s mo-
tion for relief under Rule 60(b)(6) is affirmed.
                    AFFIRMED